Citation Nr: 1807517	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-04 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a disability of the scalp, to include seborrheic dermatitis and neurodermatitis.

2.  Entitlement to a compensable initial evaluation for a left knee disability from October 30, 2010, to August 22, 2017, and to an evaluation in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Air Force from May 1987 to July 1987, from January 1991 to July 1991, from January 1992 to September 1992, from December 2001 to November 2002, and from October 2005 to November 2006, including in Qatar.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran appeared and testified before the undersigned Veterans Law Judge at a videoconference hearing conducted in November 2017.


FINDINGS OF FACT

1.  Through his representative at the November 2017 Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal on the record for an increased evaluation for a left knee disability.

2.  The Veteran's scalp disability arose in service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal for an increased evaluation for a left knee disability have been met.  38 U.S.C. § 7105 (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for a scalp disability have been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C. § 7105, the Board may dismiss an appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision and may also be withdrawn on the record at a hearing before the Board.  38 C.F.R. § 20.202.

Through his representative, the Veteran affirmed on the record at the November 2017 Board hearing his desire to withdraw his claim for an increased evaluation for a left knee disability.  Therefore, a "case or controversy" involving a pending adverse determination to which the Veteran has taken exception does not currently exist with respect to the Veteran's claim for service connection of a dental condition.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for this issue, and it is dismissed.

II.  Service Connection - Legal Standard

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran has also reported service in the Persian Gulf during the Persian Gulf War, and has suggested that his claimed disorder may be related to environmental exposures during such service.  His service records confirm that he was present in the Southwest Asia theater of operations during the Persian Gulf War, consistent with the provisions of 38 C.F.R. § 3.317(e)(1) (2017).

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection. 38 U.S.C. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).


III.  Service Connection - Analysis

As an initial matter, the Board finds that there is no dispute that the Veteran has a current scalp disability.  Private treatment records from June 2008 include diagnoses for seborrheic dermatitis and neurodermatitis, which were confirmed at an August 2017 VA medical examination.  Accordingly, the Board will turn to the central questions of whether the Veteran's scalp disability arose in or is etiologically related to service, or whether it should be service connected on a presumptive basis.

The Veteran has been remarkably consistent in his contentions regarding how and when he first noticed his scalp-related symptoms.  As early as June 2008, the Veteran reported to his private treating physician that he had had sores on his scalp for more than a year which he believed began while he was deployed in Qatar.  At that time, the Veteran indicated that his medication helped relieve his symptoms for a time, but he reported that they always returned.

The Veteran reiterated this timeline at the November 2017 Board hearing.  He explained that while deployed to Qatar in late 2005 or early 2006, he worked 12-hour shifts on the flight line in intense heat that caused him to sweat excessively.  The Veteran stated that he began noticing several small sores on the top of his head that were itchy while in Qatar that have progressed to cover a significant portion of his scalp and extend down his neck and to the top of his forehead.

The Veteran is certainly permitted to report and describe the onset and progression of the observable symptoms of itchy scalp sores.  Notwithstanding the Veteran's competent and credible testimony, a review of the Veteran's service treatment records fails to uncover any documentation that the Veteran complained of or was treated for any dermatological symptoms in his scalp while in service.  Of note, in a September 2006 post-deployment health questionnaire, the Veteran reportedly denied skin diseases or rashes.  

The Board observes, however, that service connection is not necessarily precluded when service treatment records fail to contain independent reports of symptoms relating to the claimed condition, and regulations do not specifically require written documentation of contemporaneous treatment in service.  See e.g. Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Moreover, the Veteran credibly and persuasively explained at the hearing that the omission of any report of the scalp condition at the post-deployment examination was simply an error and that he considered his small sores on his scalp to be minor at that time.

In support of the Veteran's claim, he submitted a February 2012 opinion from his private treating physician.  That clinician stated that he first examined the Veteran in late November 2007 for persistent skin rashes that were somewhat intractable in nature.  The Veteran's doctor indicated that he had referred the Veteran to a dermatologist and that he had reviewed the Veteran's records, which he stated clearly indicated that the Veteran's dermatitis did not pre-exist his time in Qatar.  The physician then explained that it was his belief with reasonable medical probability that the Veteran's dermatitis was caused by the conditions in Qatar.

The Veteran was also afforded a VA examination to evaluate his claim in August 2017.  The examiner explained that the Veteran's condition did not qualify as an "undiagnosed illness," and instead had a clear and specific etiology and diagnosis.  However, she ultimately opined that it was at least as likely as not that the claimed scalp condition was incurred in or caused by the claimed in-service event.  The examiner elaborated, and noted that while there was no evidence in the Veteran's service treatment records of a skin disorder, the Veteran was seen very shortly after discharge from active duty for skin complaints on his scalp, with a private treatment note from just over a year after the Veteran's separation from active duty indicating he had previously been prescribed antifungal oral medications for his scalp symptoms.  

The Board finds that each of these clinicians possesses the medical experience, knowledge, and training to provide a competent opinion regarding the medically complex question of the etiology of a scalp-related disorder.  The Board also finds it telling that neither has questioned the Veteran's reported timeline of the onset of his symptoms or suggested that the Veteran's reported history of the claimed condition is unlikely or unusual.  

Notably, the record also contains additional competent lay evidence that the Veteran's scalp symptoms were present shortly after his return from Qatar.  After the hearing, the Veteran secured a statement from his spouse in which the Veteran's wife stated that she had been married to the Veteran for more than 10 years prior to his deployment to Qatar.  She indicated that she had no knowledge of the Veteran having any scalp or skin problem prior to his deployment but that upon the Veteran's return from Qatar, he had developed small sores on his scalp that spread to a good portion of his head and that the Veteran experienced regular flares of symptoms ever since.

The Board has no reason to doubt the credibility of either the Veteran or his spouse, and the repeated and unchanging timeline the Veteran has reported regarding the onset of his symptoms further enhances the credibility and probative weight of his testimony.  Given the positive nexus opinions of both private and VA examiners and the competent evidence of in-service symptoms and continuity of those symptoms through the present, the Board finds that the preponderance of the probative, competent,  and credible evidence indicates that the Veteran's current scalp disability arose in service and is etiologically related to his active duty service.  As such, his claim for service connection must be granted.


ORDER

The appeal for an increased evaluation for a left knee disability is dismissed.

Service connection for a scalp disability is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


